Citation Nr: 1129923	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-13 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin condition, bilateral feet, to include tinea pedis (claimed as discoloration of feet), secondary to exposure to herbicides, asbestos, and/or toxic substances.

2.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder and PTSD.

3.  Entitlement to service connection for a lung condition, claimed as residuals of pneumonia, secondary to exposure to herbicides, asbestos, and/or toxic substances.

4.  Entitlement to service connection for sterility secondary to exposure to herbicides, asbestos, and/or toxic substances.

5.  Entitlement to service connection for a low back condition.

6.  Entitlement to service connection for a right knee condition, to include as secondary to a service-connected low back condition.

7.  Entitlement to service connection for a thyroid condition secondary to exposure to herbicides, asbestos, and/or toxic substances.

8.  Entitlement to service connection for a skin condition, left temple, to include verruca vulgaris, secondary to exposure to herbicides, asbestos, and/or toxic substances.

9.  Entitlement to service connection for a heart condition, to include coronary artery disease, to include as secondary to exposure to herbicides, asbestos, toxic substances, and/or service-connected tinnitus. 

10.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicide, asbestos, toxic substances, and/or service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) from June 2007 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues have been recharacterized to more accurately reflect the medical evidence, the Veteran's claims, and changes in case law.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In April 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In June 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  During the Board hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  Transcripts of both hearings are associated with the claim folder.

The issues of entitlement to service connection for a left hand condition and a left knee condition, as well as entitlement to increased evaluations for bilateral hearing loss, tinnitus, and fracture, head of right fifth metacarpal, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right knee condition, a skin condition of the bilateral feet, a skin condition of the temple, hypertension, and heart disease addressed in the REMAND portion of the decision below are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  In June 2011, prior to the promulgation of a decision, the Veteran stated that he wished to withdraw the issue of service connection for sterility.

2.  In June 2011, prior to the promulgation of a decision, the Veteran stated that he wished to withdraw the issue of service connection for a thyroid condition.

3.  Resolving all doubt, the most probative evidence of record shows a relationship between the currently diagnosed low back disability and the Veteran's service.

4.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era; he did not serve in the demilitarized zone (DMZ) of Korea during the period from April 1969 to July 1969; and he was not exposed to herbicides while serving on active duty.

5.  There is no credible evidence of asbestos exposure during service.

6.  The competent evidence establishes that the Veteran was exposed to jet fuel during service.

7.  There is no current disability of the lungs.

8.  There is no diagnosis of PTSD of record.

9.  The currently diagnosed acquired psychiatric disability was not first manifested on active duty service, and the competent evidence of record does not support a finding that the current disability is related to active service.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for service connection for sterility have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  The criteria for withdrawal of the claim for service connection for a thyroid condition have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

3.  The criteria for service connection for a low back condition have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria for service connection of a lung condition, claimed as residuals of pneumonia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Veteran withdrew the issues of service connection for sterility and a thyroid condition.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction of these issues.



II.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  April 2007, August 2007, March 2008, and September 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and private treatment records have been obtained; he did not identify any VA treatment records pertinent to the appeal.  See 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  VA spine and psychiatric examinations were conducted and opinions were obtained in February 2010 ; the Veteran has not argued, and the record does not reflect, that these examinations/opinions are inadequate.  See  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These examinations/opinions are adequate for adjudication purposes, as the doctors offered the requested opinions, made all necessary findings, and provided an adequate rationale necessary for adjudication of the claims.  

A VA respiratory examination is not warranted.  Given the absence of in-service evidence of chronic manifestations of the claimed disorder, the absence of identified symptomatology for many years after separation, and no competent evidence of a nexus between service and the Veteran's claim, a remand for a VA examination would unduly delay resolution.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

III.  Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  "Service connection" basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  A veteran may also establish service connection if all of the evidence, including that pertaining to service, shows that a disease first diagnosed after service was incurred in service.  38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary basis.  Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Low Back

The Veteran claims that he injured his back in an accident that occurred while he was stationed in Korea in 1973.  Specifically, he contends that he jumped or fell from a helicopter to the ground several feet below and jarred his back.  Additionally, the Veteran contends that, immediately following the incident, he was treated by a medic, but then resumed work.  These contentions are supported by a  buddy statement, which contains a description of the accident by a fellow soldier who witnessed it, as well as photographs reportedly taken immediately prior to the accident. 

STRs show that the Veteran was injured in a motor vehicle accident in February 1973.  He sought medical treatment two days later.  He stated that his back had been hurt at the time of the accident, but that he had "felt fine ever since."  No spasm, pain, or objective findings were found.  X-rays of the thoracic spine were normal.  The impression was "healthy."  The April 1975 separation examination report contains a normal clinical evaluation of the spine.  The Veteran denied a history of back pain in the accompanying medical history report.

A March 2008 MRI of the lumbar spine showed mild dehydration and dessication to all the discs, more pronounced at L5-S1, and bilateral nueral foraminal narrowing at L4-5 and L5-S1.

A January 2009 private treatment record from J.S.G., the Veteran's chiropractor, shows that misalignment was palpated in the cervical spine, thoracic spine, and lumbar spine.  In April 2010, J.S.G. noted that the Veteran remained "status post injury."  He wrote:  "[The Veteran] has been under my care for over 25 years for low back injuries sustained while serving in the military.  His presentation has been consistent over all this time.  He returns for palliative care on an as needed basis."  The following week, J.S.G. stated that the Veteran reported sustaining a back injury due to an in-service head-on motor vehicle accident.  He also noted the Veteran's report of routinely carrying more than 50 pounds of equipment, and opined that the repetitive stress of the equipment in addition to the added stress of jumping out of helicopters "can and likely did injure his lower back to some degree especially when considering the onset of his low back pain."  J.S.G. noted that the Veteran had been under his care for recurring low back problems since approximately 1978.

A February 2010 VA examination report shows that the Veteran reported a back injury from an in-service fall.  He complained of back problems "over the years."  He also complained of intermittent right leg symptoms.  He did not report any flare-ups.  Forward flexion was to 85 degrees.  There was tenderness to palpation at the right S1 area, but no spasms.  Deep tendon reflexes were 2+ in the knees and ankles bilaterally.  The toes were downgoing bilaterally.  Straight leg raising was negative bilaterally.  Motor function was 5/5 throughout, and sensation was intact throughout.  Gait was normal.  X-rays showed mild degenerative disc disease with some narrowing of the intervertebral disc space at L5-S; there was no evidence of a recent fracture.  The examiner noted that while there was no documentation of a fall in the STR's, the claim file did contain a buddy statement pertaining to the helicopter crash.  He also noted that the Veteran was treated for back pain following a 1973 motor vehicle accident.  The examiner further noted that the only positive evidence pertaining to the Veteran's back was a January 2009 treatment record from the Veteran's chiropractor and the March 2008 MRI.  He opined that "it is less likely as not" that the Veteran's current degenerative disc disease "is in any way associated with an injury in the service."  He explained that the films were "more consistent with the Veteran's age and work history over the past 30 plus years" as well as "body habitus related changes."  The examiner reasoned that if the Veteran had had a significant injury to the disc space or the joints, "you would expect to see significantly more degenerative changes in the spine."

A May 2010 MRI showed no significant changes from the 2008 MRI.
 
Private treatment records from D.K.E., M.D., dated May and June 2010 show that the Veteran reported in-service back injuries from a helicopter crash and a motor vehicle accident,  and treatment by a chiropractor since 1979 for back problems.  He complained of chronic lower back pain with radicular symptoms that were increased by bending, stooping, and lifting.  X-rays showed lumbar radiculopathy and lumbar stenosis.  MRIs showed spondylosis at L3-4, L4-5, and L5-S1; retrolisthesis at L4-5 and L5-S1; associated central disc herniations with an annular tear at L4-5 and L5-S1; and facet arthrosis at L5-S1.  The June 2010 record contains the following opinion:  "All of the [Veteran's] symptoms are related to the back injury while in the military service."

An August 2010 letter from Dr. D.K.E. contains the following statement:  "It is my opinion that this patient has old injuries which could have been sustained in the 1973 helicopter crash.  They are consistent with his history, as well as Dr. Golden's history."  (Emphasis added).  

The evidence of record establishes that the Veteran fell or jumped from a helicopter during service.  There is no basis in the record upon which to question the Veteran's credibility; his statements regarding his fall have been verified by a buddy statement and are supported by the circumstances of his service.  Therefore, the sole remaining question is whether there is a nexus between the in-service accident and his current disability.

The Veteran is competent to describe his observable symptoms and manifestations of disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Under that standard, the Veteran's statements that he has experienced back pain since his  in-service helicopter accident are competent evidence.  

There is one medical opinion that the Veteran's low back disability is related to service, one medical opinion that it is not, and one equivocal opinion.  Dr. D.K.E.'s opinion is entitled to little probative value given the fact that his May and June 2010 treatment records conflict with his August 2010 letter concerning nexus.  Of the two remaining opinions, one is not more probative than another.  Both J.S.G. and the February 2010 VA examiner reviewed the Veteran's military history, took the history as reported by the Veteran, clinically evaluated the Veteran, and offered a supporting rationale for their opinion.

The competent lay evidence of in-service onset of low back pain, the competent lay evidence of continuity of symptoms since service, and the private positive nexus opinions balance the February 2010 VA medical opinion.  The positive and negative evidence of record is in equipoise, and all reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, service connection is warranted for a low back condition.

V.  Lung Condition

The Veteran contends that his claimed lung condition was caused by in-service exposure to herbicides and/or asbestos.  

The Veteran alleges that he was exposed to herbicides while serving in Korea along the demilitarized zone (DMZ).  He does not allege, and the record does not reflect, any evidence of service in Vietnam, which would trigger a presumption of herbicide exposure.  38 C.F.R. § 3.307.

Exposure to herbicides may be presumed if the Veteran served in Korea with certain units along the DMZ from April 1, 1968, to August 31, 1971.  38 C.F.R. 
§ 3.307.  As the Veteran did not even enter into active duty service until August 1972, it is impossible for him to have been exposed on active duty in Korea.  

In  June 2007 correspondence, the Veteran stated that he was exposed to Agent Orange while stationed at Fort Dix.  He also stated that while stationed at Aberdeen Proving Grounds (Aberdeen) in Maryland, he "mowed and sprayed" around the barracks.  Service records do not support the Veteran's contention that he was stationed at Aberdeen.  However, even assuming that the Veteran was assigned there, there is nothing in the record to document his exposure to Agent Orange at any point during his service.  The Department of Defense has issued a report on all known incidents of herbicide use outside of Vietnam.  See March 2003 Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003 (http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea.doc).  This report does not list any herbicide use of any kind at Fort Dix or Aberdeen at any time whatsoever.  Furthermore, the National Personnel Records Center (NPRC) has determined that there is no record of herbicide exposure.  See May 2007 Correspondence.

It is not clear that the Veteran's duties and MOS typically involved exposure to asbestos.  See VAOPGCPREC 4-2000.  Moreover, there is no official service department documentation, or any other objective evidence, to support his claim of asbestos exposure.  Therefore, the Veteran's assertion, without more, simply does not does not support the claim that he was, in fact, actually exposed to asbestos in service.

The Veteran has submitted articles noting the use of Agent Orange in Korea and exposure to asbestos.  The submissions provide medical information that is very general in nature and does not address the specific facts of the Veteran's claim before the Board.  They were also not submitted in conjunction with a medical professional's opinion indicating a positive causative relationship between bronchitis and the Veteran's service.  Sacks v. West, 11 Vet. App. 314 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).

The Veteran further contends that jet fuel causes pneumonia, that he was treated for pneumonia during service while stationed in Korea, and that he has had pneumonia several times since service.  

Personnel records show that the Veteran's MOS in 1974 was aircraft engine repairman.  Accordingly, the Board concedes the Veteran was exposed to jet fuel in-service.

STRs, however, are negative for any complaints or treatment for a chronic lung disability.  The Veteran was diagnosed with an upper respiratory infection (URI) in August 1973.  In October 1974, the Veteran passed out during formation; a physical examination showed that his lungs were clear.  In April 1975, the Veteran was treated for rib pain after receiving a blow to the chest; X-rays were normal.  

STRs show that the Veteran was also treated for warts, a left knee injury, and a right finger injury.  His diligence in reporting injuries during service tends to show that if he had been diagnosed with pneumonia, it would have been reported and recorded in his service treatment records.  That there are reports of traumatic injuries of a relatively minor nature, but no reports of pneumonia, tends to show that he did not have pneumonia during service.  

The Board has acknowledged the report of a URI, but that condition was never mentioned after the initial report, which tends to show that it was an acute condition.  

The April 1975 separation examination contains a normal clinical evaluation of the lungs, and the Veteran described his health as "good" in the accompanying medical history report.  These separation from service documents make no mention of pneumonia and tend to show that the URI resolved with no residuals.  

Based on these records, the Board finds that the Veteran did not suffer pneumonia during service, had no symptoms involving his lungs during service, and that the URI had resolved by the time he was discharged.  The Board has considered the Veteran's report from many years after service that he was treated for pneumonia, but finds the reports created contemporaneous to his service to be more probative than his later reports which were made in pursuit of financial benefits.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

Post-service evidence does not reflect treatment for pneumonia or any other lung disorder.  A December 2007 private medical record shows that the Veteran was diagnosed with acute bronchitis.  A May 2010 private medical record shows that the Veteran denied a history of pulmonary disease.  

While the Veteran was treated for a respiratory condition in service, there is no evidence of any current, chronic lung disability.  His in-service URI was treated and resolved without residual effect.  The Veteran may genuinely believe that he has a lung disorder as a result of exposure to herbicides, asbestos, and/or toxic fuels in service, but as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as a diagnosis of a lung disorder and his views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; service connection for a lung condition, claimed as residuals of pneumonia, is not warranted.

VI.  Acquired Psychiatric Disability

The Veteran has been diagnosed with anxiety disorder.  Although the Veteran specified that he is seeking service connection only for PTSD, the Board is obligated to consider service connection for a psychiatric disorder generally, as the Veteran lacks the expertise to properly diagnose and label his current disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

STR's reveal no psychiatric treatment.  The April 1975 separation examination contains a normal psychiatric evaluation.  In the accompanying medical history report, the Veteran checked the "don't know" box with respect to a history of depression or excessive worry.

The claim file contains no relevant post-service VA or private treatment records.

As regards PTSD, the stressor events alleged by the Veteran involve witnessing a young Korean child being run over and killed by a truck and staying with the body until help arrived; assisting a fellow soldier who was stabbed during an assault; and being beaten by villagers while off duty.  However, the Veteran has not been diagnosed with PTSD.  While the February 2010 VA examiner noted that the alleged stressors "would be stressful enough to be considered for a diagnosis of PTSD," he determined that the Veteran "does not report symptoms of sufficient quantity to warrant a full diagnosis of PTSD."  Specifically, the Veteran did not report symptoms of avoidance and numbing or to hypervigilance or hyperarousal.  While he did report some symptoms of reexperiencing, he did not report any distress or functional impairment related to these symptoms.  Without a diagnosis of PTSD, service connection for PTSD is not warranted.  Thus, service connection cannot be granted for the claimed disorder.

The other diagnosed condition (anxiety disorder) was not first manifested on active duty service.  The STRs are negative for any findings attributable to anxiety.  The  February 2010 VA psychiatric evaluation contains a diagnosis of anxiety disorder.  The examiner noted that the Veteran reported symptoms of worry that are ongoing, but determined that "his worries are about everyday matters such as finances, his health, and taking care of his family."  The examiner opined "it does not appear that the veteran's current symptoms of anxiety are due to or related to the military service."

The preponderance of the evidence is against the claim; there is no doubt to be resolved; service connection for an acquired psychiatric disability, to include anxiety disorder and PTSD, is not warranted.











ORDER

The claim for entitlement to service connection for sterility is dismissed.

The claim for entitlement to service connection for a thyroid condition is dismissed.

Service connection for a low back condition is granted.

Service connection for a lung condition, claimed as residuals of pneumonia, is denied.

Service connection for an acquired psychiatric disability, to include anxiety disorder and PTSD, is denied.


REMAND

Right Knee

The Veteran seeks service connection for a right knee disability, which he contends is the result of the 1973 helicopter accident.  

STR's show that the Veteran injured his left knee in June 1974.  There is no mention of a right knee injury.  The Veteran contends that the multiple references to his left knee must be typographical errors.  The April 1975 separation examination report contains a normal clinical evaluation of the lower extremities.  On the accompanying medical history report, the Veteran checked the "don't know" box with respect to knee problems.

The Veteran has submitted what appears to be a STR entitled "Knee Exercises - Home Program", in addition to a June 1974 appointment receipt.  The Veteran contends that these documents prove that he injured his right knee during service.  They do not.  There is no indication for which knee the treatment/appointment was for, although the date is consistent with his left knee injury. 

A July 1983 record from G.W.W., M.D., an orthopedic surgeon, contains a diagnosis of "locked knee caused by a bucket handle tear of his meniscus."  The Veteran was scheduled for arthroscopic surgery in August 1983.

A January 2009 private treatment record from J.S.G. shows that a compression test for meniscus involvement of the right knee was positive, while McMurray's testing was inconclusive.  X-rays showed "narrowed joint space right knee worse medial."  J.S.G. opined that these findings were "consistent with history of 1973 injury in armed forces and chronic knee pain since."

A May 2010 private treatment record from Dr. D.K.E., an orthopedic surgeon, shows that the Veteran reportedly injured his right knee during the 1973 helicopter accident.  He related a history of persistent knee pain.  An MRI showed tricompartmental joint degenerative changes and medial meniscus tears.

A June 2010 private treatment record from Dr. D.K.E. notes the Veteran's history of right knee problems.  The doctor wrote:  "[A]ll of the [Veteran's] symptoms are related to the back injury while in the military service."  The doctor provided no rationale for his opinion.

August 2010 correspondence from Dr. D.K.E. notes the Veteran's history of right knee problems.  The doctor wrote:  "This [Veteran] has old injuries which could have been sustained in the 1973 helicopter crash."

In light of the varying opinions, none of which are supported by a sound rationale, a VA medical examination is necessary to obtain an opinion as to etiology.  Furthermore, it is not clear from Dr. D.K.E.'s June 2010 record if he is opining that the Veteran's right knee disability is secondary to his (now service-connected) back disability.  Additional development is necessary in light of the claim for secondary service connection.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Skin Disorders 

The Veteran reports that he has had trouble with skin conditions since service.  He contends that he developed discoloration of both feet due to contact with some type of contaminant during service, and that a medic gave him powder to use.  

STRs establish that the only skin condition the Veteran was treated for during service was genital warts.  The July 1972 entrance examination contains a normal evaluation of the skin.  On the accompanying medical history report, the Veteran checked the "don't know" box with respect to a history of skin diseases.  The April 1975 separation examination contains an abnormal skin evaluation, but the clinician's notations are illegible.  

Post-service private treatment records show that the Veteran has had growths removed from his face, which have been diagnosed as verruca vulgaris.  He has also been diagnosed with tinea pedis on both feet.

Where there is a current disability, evidence of a disease or injury in service, and some reasonable indication, however slight, of a nexus between them, a VA examination is required to obtain a medical opinion as part of VA's duty to assist.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, examination must be accomplished and an adequate medical opinion obtained.

Hypertension/Heart Disease

STRs contain no complaint, finding, history, treatment, or diagnosis of hypertension.  On entrance examination, the Veteran's blood pressure was 130/84 and on separation examination, his blood pressure was 108/74.

Post-service private treatment records establish that the Veteran was diagnosed with hypertension and coronary artery disease in August 2005.

The Veteran contends that his hypertension and heart disease are due to exposure of herbicides, asbestos, or jet fuel while in-service.  As noted above, there is no  objective evidence to support his claim of asbestos or herbicide exposure. 
However, the Board has conceded that the Veteran was exposed to jet fuel in-service.

The Veteran contends in the alternative that his hypertension and heart disease are secondary to service-connected tinnitus.  Specifically, he claims that one of his doctors told him that tinnitus can contribute to these conditions.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  38 C.F.R. § 3.310 (pertaining to secondary service connection) was amended effective October 10, 2006.  Review of the record indicates that proper notice was not provided.  This must be done.

Accordingly, the Veteran should be afforded a VA examination in order to determine the nature and etiology of his hypertension and any currently diagnosed heart disease.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Finally, additional treatment records need to be obtained.  The Veteran has provided a Form 21-4142 for Dr. Greg Terry and Dr. Robert Walmsley.  These physicians reportedly have treated the Veteran's hypertension, heart disease, and skin conditions.  The Veteran has also provided a Form 21-4142 for Dr. James Golden, who reportedly has treated the Veteran's right knee.  In addition, the Veteran claims that he was forced to take an early retirement from Exxon Mobil due to some of the claimed service-connected disabilities, to include heart disease.  The RO should attempt to obtain any relevant medical evidence.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Notify the Veteran and his representative of 38 C.F.R. § 3.310 and an amendment to that regulation, effective October 10, 2006, for the purpose of implementing the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006).

2. Once a signed release is received from the Veteran, obtain the following outstanding private treatment records:  Dr. Greg Terry (January 1999 to September 2003), Dr. Robert Walsmley (January 2005 to the present), and Dr. James Golden (August 1975 to March 2007).  A copy of any negative response should be included in the claim file.

3. Once a signed release is received from the Veteran, obtain medical records from Exxon Mobil from January 1977 to July 2008.  A copy of any negative response should be included in the claim file.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed skin condition.  The claim file and a copy of this remand must be provided to the VA examiner.  

The examiner must determine whether it is at least as likely as not (50 percent or more) that any currently diagnosed skin condition had onset during or is a result of his active service, to include exposure to toxic substances such as JP-4. 

The examiner must specifically comment on all relevant medical evidence of record as well as that provided by the Veteran at the time of the examination.  A complete rationale must be provided for any opinions expressed.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Schedule the Veteran for VA cardiovascular examination.  The claim file and a copy of this remand must be provided to the examiner.  The examiner must answer the following questions:

(a) Is it at least as likely as not that the Veteran's hypertension is related to military service?

(b) Is it at least as likely as not that the Veteran's hypertension is aggravated by his service-connected tinnitus, and, if so, what level of disability is attributable to such aggravation? 

(c) Is it at least as likely as not that any currently diagnosed heart disease is related to military service?

(d) Is it at least as likely as not that any currently diagnosed heart disease is aggravated by the Veteran's service-connected tinnitus, and, if so, what level of disability is attributable to such aggravation. 

The examiner must specifically comment on all relevant medical evidence of record as well as that provided by the Veteran at the time of the examination.  A complete rationale must be provided for any opinions expressed.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

6. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his claimed right knee disability.  All indicated tests and studies should be performed.  The claim folder and a copy of this remand must be provided to the examiner.  The examiner must state whether the Veteran is diagnosed with any current right knee disability.  The examiner must answer the following questions:

(a) It is at least as likely as not (50 percent or greater probability) that any current right knee disability is related to the 1973 in-service helicopter accident?

(b) It is at least as likely as not (50 percent or greater probability) that any current right knee disability has been permanently and chronically aggravated beyond the natural progression of the disease by the service-connected low back disability?  The examiner must specifically address Dr. D.K.E.'s June 2010 opinion.

The examiner must specifically comment on all relevant medical evidence provided by the Veteran at the time of the examination.  A complete rationale must be provided for any opinions expressed.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7. Then, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


